Citation Nr: 1829300	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  11-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable evaluation for solar lentigo, claimed as residuals of hyperpigmentation or benign hyperkeratosis.  

2. Entitlement to an initial compensable evaluation for physiological tremor.  

3. Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture since July 25, 2007. 

4. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder with depressive disorder.  

5. Entitlement to an effective date prior to February 23, 2009, for a 100 percent evaluation for posttraumatic stress disorder with a major depressive disorder.


REPRESENTATION

Appellant represented by:	K. Snyder, Esq.
ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 13, 2003 to October 28, 2003; June 4, 2005 to July 15, 2006; October 23, 2006 to July 24, 2007, and November 30, 2008 to February 22, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The case was remanded in August 2014 for further development.

In a February 2017 rating decision, an earlier effective date of February 23, 2009 was granted for the award of a 100 percent evaluation assigned for the service connected disability of posttraumatic stress disorder with a major depressive disorder. 

The issue of entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder with depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a correspondence dated September 21, 2017, the Veteran requested to withdraw the appeal of entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture since July 25, 2007.

2. In a correspondence dated September 21, 2017, the Veteran requested to withdraw the appeal of entitlement to an initial compensable evaluation for solar lentigo, claimed as residuals of hyperpigmentation or benign hyperkeratosis.

3. In a correspondence dated September 21, 2017, the Veteran requested to withdraw the appeal of entitlement to an initial compensable evaluation for physiological tremor.  

4. A claim for an increased evaluation for PTSD was received on July 21, 2009.  It was not factually ascertainable that the Veteran's PTSD was manifested by total occupational and social impairment prior to February 23, 2009.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal regarding entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture since July 25, 2007 have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

2. The criteria for withdrawal of an appeal regarding entitlement to an initial compensable evaluation for solar lentigo, claimed as residuals of hyperpigmentation or benign hyperkeratosis have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

3. The criteria for withdrawal of an appeal regarding entitlement to an initial compensable evaluation for physiological tremor have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

4. The criteria for an effective date earlier than February 23, 2009, for a 100 percent evaluation for posttraumatic stress disorder with a major depressive disorder have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).

In a correspondence dated September 21, 2017, the Veteran requested to withdraw his claims of entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture since July 25, 2007, entitlement to an initial compensable evaluation for solar lentigo, claimed as residuals of hyperpigmentation or benign hyperkeratosis, and entitlement to an initial compensable evaluation for physiological tremor.  

In light of the foregoing, the appellant has withdrawn his appeals with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103 (a), 5103A, 38 C.F.R. § 3.159. 

Early Effective Date

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400. 

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C. § 5110 (b)(2). Otherwise, it is the date of receipt of the claim. 38 C.F.R. §  3.400 (o)(2); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

The evidence shows that the Veteran was recalled to a fourth period of active duty from November 30, 2008 to February 22, 2009.  He submitted a claim for a TDIU on July 21, 2009, that the RO also accepted as an increased rating for his service -connected PTSD disability.  

The Veteran is currently assigned a 100 percent rating for his PTSD, effective February 23, 2009, the day after his return from his fourth period of active duty.  

In this case, the question before the Board is when it is factually ascertainable from the evidence of record that the Veteran met the criteria for a 100 percent disability rating for PTSD.  See 38 C.F.R. §  3.400 (o)(1).

A 100 percent rating is for consideration where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , DC 9411.

The Veteran was afforded a VA examination in July 2008.  The examiner expressed that the Veteran showed signs and symptoms that resulted in deficiencies in most of the areas such as work, school, family relations, judgment, thinking, and mood, she also explained that he was able to manage his own financial affairs.  He denied current suicidal ideation and claimed to have no history of suicide attempts.  His speech was described as clean and of normal volume and articulation.  He complained of a depressed mood most of the day, and diminished interest in most things; however, there was no indication that this affected his ability to function independently, appropriately or effectively.  There was no evidence of delusions.  Although he was paranoid that his Battalion Commander would seek retaliation for complaints, there appeared to be evidence to support this possibility.  The Veteran showered about once a week, and ate most of his meals at a fast food restaurant.  His thought process was goal oriented and had not derailment, loose or clanging associations, thought blocking or neologisms.  The examiner opined that the Veteran's level of functioning should be considered temporary as his circumstances would likely improve if he were to participate in mental health services.  

Military personnel records from November 20, 2008 to February 22, 2009 show he performed exceptionally well and demonstrated unlimited potential.  His job performance was described as outstanding.  The Veteran's supervisor remarked that he exhibited sound judgement, tactical proficiency, displayed self-control, maintained the appropriate level of physical fitness, and possessed will, initiative and discipline.  He was considered for promotion ahead of his peers.

As noted above, on July 21, 2009, the Veteran filed a claim for increased compensation based on individual unemployment due to his service connected posttraumatic stress disorder with major depressive disorder.  In support of the claim, the Veteran later submitted September 2009 medical statements from VA health care providers documenting significant symptoms of posttraumatic stress disorder, including irritability and outbursts of anger; difficulty concentrating, restricted range of affect; recurrent and intrusive distressing thoughts of events; diminished interest in activities; social isolation; difficulty maintaining employment; sleep disturbance; poor hygiene, hypervigilance; and Global Assessment of 50 which is indicative of serious symptoms and impairment.  The providers also stated that the Veteran should not be assigned to active duty because of his service connected posttraumatic stress disorder. 
In this case, it is not factually ascertainable that an increase in disability of the Veteran's PTSD was shown to the extent to warrant a 100 percent disability rating at any time prior to February 23, 2009.  

Accordingly, an effective date earlier than February 23, 2009 for the grant of a 100 percent evaluation for posttraumatic stress disorder with major depressive disorder is denied.


ORDER

The claim of entitlement to an evaluation in excess of 10 percent for residuals of a right ankle fracture since July 25, 2007 is dismissed.

The claim of entitlement to an initial compensable evaluation for solar lentigo, claimed as residuals of hyperpigmentation or benign hyperkeratosis is dismissed.

The claim of entitlement to an initial compensable evaluation for physiological tremor is dismissed.

Entitlement to an effective date prior to February 23, 2009, for a 100 percent evaluation for posttraumatic stress disorder with a major depressive disorder is denied.


REMAND

The Veteran contends that he has sleep apnea secondary to his service-connected posttraumatic stress disorder with major depressive disorder.

In July 2013, the Veteran was afforded a VA examination to assess the etiology of the sleep apnea.  The examiner explained that she was unable to locate records of respiratory complaints during military service, and therefore could not opine of their relationship to the Veteran's later diagnosis of sleep apnea.  The examiner explained that she reviewed the Veteran's claims file for less than 20 minutes.  She also stated that should the records be founds, she would be "glad to review them and opine".  The examiner then opined that posttraumatic stress disorder does not cause obstructive sleep apnea, explaining that although the two disorders both disrupt sleep, they are distinct disorders with no direct causal relationship.  She also explained tha posttraumatic stress disorder is a brain response to trauma exposure, while obstructive sleep apnea occurs when the muscle and adipose tissue in the neck obstruct the breathing passages.

A review of the Veteran's service treatment records reflects numerous references to respiratory infections.

On remand, an additional VA examination and opinion should be obtained to assess the likelihood that the Veteran's sleep apnea began during his active duty service.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination and  opinion from an appropriate examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this REMAND.  Following a complete review of the record, the examiner should answer the following questions:

The examiner must opine whether it is as least as likely as not (50 percent or greater probability) that (a) sleep apnea manifested during the Veteran's military service or is otherwise related to service or (b) was caused or aggravated by a service connected disability.  In providing this opinion, the examiner is requested to comment on service treatment records noting respiratory infections.  


A complete, well-reasoned rationale must be provided for any opinion offered that reconciles prior opinions of record.  

2. Then readjudicate the claim. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


